40 N.Y.2d 1019 (1976)
In the Matter of the Claim of Julius Larke, Respondent,
v.
Bell Aerosystems, Division Bell Aerospace Corporation, et al., Appellants. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued November 19, 1976.
Decided December 20, 1976.
Mark W. Hamberger and Marvin H. Mason for appellants.
Louis J. Lefkowitz, Attorney-General (Morris N. Lissauer, Ruth Kessler Toch and Daniel Polansky of counsel), for Workmen's Compensation Board, respondent.
Concur: Chief Judge BREITEL and Judges GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE. Taking no part: Judge JASEN.
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (50 AD2d 649).